t c memo united_states tax_court bstate of betty bodwell deceased ronald l bodwell special administrator and ronald l bodwell petitioners v commissioner of internal revenue respondent docket no filed date ronald l bodwell pro_se paul k voelker for respondent memorandum findings_of_fact and opinion parr judge by notices of deficiency respondent determined deficiencies in and additions to petitioner ronald l bodwell’s federal income taxes for the years through as follows -- - ronald l bodwell petitioner additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure by separate notices of deficiency respondent determined deficiencies in and additions to the federal income taxes due from the estate of betty bodwell for the years through as follows betty bodwell mrs bodwell additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise - - indicated references to petitioners include both mr and mrs bodwell after concessions ’ the issues for decision are whether petitioners had unreported income from painting services for the taxable years through we hold they did whether petitioner incurred self-employment_tax for the taxable years through we hold he did whether petitioners are liable for additions to tax under sec_6651 a for failure to timely file their tax returns for the taxable years through we hold they are liable whether petitioners are liable for additions to tax under sec_6654 for failure to pay estimated_tax for the taxable years through we hold they are liable mrs bodwell died on date on date we ordered that mr bodwell the surviving_spouse of betty bodwell deceased is appointed special administrator of the estate of betty bodwell solely for the purpose of maintaining the present proceeding as to the estate of betty bodwell deceased this case originally involved determined deficiencies in income_tax for the years to inclusive totaling dollar_figure and additions to the tax under sec_665l a and totaling dollar_figure and dollar_figure respectively by order dated date we concluded that respondent’s determinations of income set forth in the notices of deficiency were arbitrary and shifted the burden_of_proof as to income to respondent at trial respondent presented evidence as to petitioners’ income only for the years through respondent provided no arguments on brief that petitioner is liable for tax for the years through accordingly we treat the issue of petitioners’ liability for tax from through as conceded by respondent - findings_of_fact during through petitioner was engaged in business as a painting contractor painting new and existing gasoline service stations he did business under the name paint-ser ltd and he performed the painting services himself during the years through petitioner d b a paint-ser ltd performed painting services for shell oil co shell for which shell paid him as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during the years through petitioner d b a paint-ser ltd performed painting services for town and country contractors inc town and country for which town and country paid him as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘on brief respondent states that the amount of petitioners' income from town and country for is dollar_figure however respondent's schedules accompanying the brief indicate that petitioners’ income is dollar_figure after reviewing the record it is apparent that the correct amount of income received from town and country by petitioners in is dollar_figure - - during the years through petitioner and mrs bodwell resided in the state of california they did not file income_tax returns for the years through during these years mrs bodwell did not exercise any management or control_over petitioner's business opinion issue l unreported income from painting services a burden_of_proof by order dated date we ruled that respondent’s determinations of petitioners’ income were arbitrary because respondent had not offered any evidence or other basis to support the determination that petitioners received income thus we held that respondent may not rely on the presumption that the determination is correct see 116_f3d_1309 9th cir 596_f2d_358 9th cir revg 67_tc_672 accordingly we ruled that respondent bears the burden of proving the amount of petitioners’ income for the years in issue b amount of unreported income respondent presented evidence at trial that petitioner d b a paint-ser ltd performed painting services during the years through for shell and town and country the manager of federal_income_tax audits at shell bruce charles fay mr fay stated that petitioner's tax - - identification_number tin was associated with two vendor accounts at shell in addition he provided extracts from shell’s accounting system which clearly displayed petitioner's tin beside these two vendor accounts further these extracts showed that shell paid the following amounts to petitioner for painting services dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in finally a senior construction engineer at shell responsible for construction of new service station and maintenance of other service stations raymond g newsome mr newsome testified that he personally observed petitioner performing painting services for shell during the years in issue the president of town and country robert balian mr balian also testified on behalf of respondent mr balian identified invoices sent to town and country by paint-ser ltd and copies of checks sent to paint-ser ltd for payment of those invoices the paint-ser ltd invoices represented charges for materials and labor related to painting new and old service stations for town and country mr balian also testified that paint-ser ltd and petitioner were one and the same on the basis of the record we find that town and country paid petitioner d b a paint-ser ltd dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in for painting services - petitioners presented no evidence or argument on brief contesting these facts when this case was called for trial there was no appearance by or on behalf of petitioners however respondent went forward with the evidence at the close of the trial respondent moved to have his answer amended to conform to the proof this court granted respondent’s oral motion the amended answer asks this court to find that petitioners had total income of dollar_figure in dollar_figure in dollar_figure in ‘this matter has a long procedural history in their petition filed date petitioners made standard frivolous arguments on date we ordered petitioners to amend their petition on date petitioners filed an amended petition again making standard frivolous tax-protester arguments on date we ordered petitioners to file a second amended petition stating petitioners have failed to satisfy the requirements of rule b the best that can be said of both the petition and amended petition is that petitioners have assigned error in respect of respondent's determinations however neither the petition nor the amended petition includes any statement of the facts on which petitioners base the assignments of error fn ref omitted petitioners filed a second amended petition that continued to assert frivolous tax-protester arguments accordingly on date we ordered that except for matters dealing with the burden_of_proof in the second amended petition the petition amended petition and second amended petition will be stricken in their entirety this is the second trial of this case on date we held the first trial on date we ordered that the record from the first trial including the petitioner's answering brief will not be considered in deciding the merits of the case unless and to the extent that the parties so stipulate there have been no stipulations to this effect g- dollar_figure in dollar_figure in and dollar_figure in accordingly on the basis of the record we hold that mr bodwell earned total income for painting services from both shell and town and country as follows dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in c community_property during the years in issue petitioner and mrs bodwell resided in california a community_property_state married persons who reside in a community_property_state are generally each required to report one-half of their community_income for federal_income_tax purposes see 403_us_190 drummer v commissioner tcmemo_1994_214 affd without published opinion 68_f3d_472 5th cir therefore the income earned by petitioner for painting services must be divided equally between petitioners during the years in issue d deductions where taxpayers have trade_or_business income they ordinarily have business and other deductions deductions are strictly a matter of legislative grace however petitioners bear the burden of providing evidence to substantiate the claimed deductions see rule a 503_us_79 a taxpayer must keep sufficient records to --- - establish their amount see sec_6001 except in the case of expenses subject_to sec_274 if the taxpayer's records are inadeguate or there are no records we may still allow a deduction based on a reasonable estimate see 39_f2d_540 2d cir however the taxpayer must present evidence sufficient to provide some rational basis upon which estimates of deductible expenses may be made see 85_tc_731 in this case petitioners provided no evidence at trial or argument on brief that they are entitled to deductions from their income accordingly we cannot estimate petitioners' deductions under the cohan_rule issue self-employment_tax on brief respondent contends that petitioner is liable for self-employment_tax on all of the income he earned sec_1401 imposes a tax on the self-employment_income of every individual an individual's self-employment_income depends on his net_earnings_from_self-employment sec_1402 in relevant part the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less allowable deductions attributable to such trade_or_business see sec_1402 under sec_1402 where the income from a trade_or_business is community_income as in this case all the gross -- - income and deductions attributable to such trade_or_business shall be treated for purposes of self-employment_tax as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of such trade_or_business in which case all such gross_income and deductions shall be treated as hers accordingly under sec_1401 the spouse deemed to have management and control of the business activity is subject_to self-employment_tax and the tax is computed on the total gross_income less the total deductions of the business notwithstanding the attribution of one-half of the income to the other spouse for income_tax purposes it is uncontested that petitioner d b a paint-ser ltd managed and controlled the performance of the painting services associated with paint-ser ltd on the basis of the record and sec_1401 and sec_1402 we find that all the self- employment_tax liability for the years through is attributable to the business managed and controlled by petitioner and that he is liable for self-employment_tax during the years in issue on the income earned from these services issue failure_to_file timely tax_return or to pay tax respondent determined that the addition_to_tax for failure_to_file timely a tax_return was applicable for each of the years in issue it is uncontested that petitioners did not file tax returns for any of the years in issue an income_tax return must - be filed by all individuals receiving gross_income in excess of certain minimum amounts see sec_6012 sec_1_6012-1 income_tax regs for the years through petitioners' gross_income as defined in sec_61 was well in excess of the minimum amounts specified in sec_6012 therefore petitioners were required to file federal_income_tax returns for the years through see sec_6011 sec_6012 a a sec_1_6012-1 income_tax regs sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause see 469_us_241 petitioners bear the burden_of_proof on this issue see rule a baldwin v commissioner t1 c petitioners failed to prove reasonable_cause for their failure_to_file accordingly petitioners are liable for additions to tax for failure_to_file returns under sec_6651 for the years through issue failure to pay estimated income_tax respondent determined that petitioners were liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for the years through where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the -- percentage of total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless petitioners show that one of the statutory exceptions applies see 99_tc_202 78_tc_304 75_tc_1 petitioners have provided no evidence that any of these exceptions apply therefore we sustain respondent on this issue the correct amounts of underpayment and additions to tax under sec_6651 and sec_6654 will be determined under rule to reflect the foregoing decision will be entered under rule
